
	

113 HR 781 IH: Medicare Identity Theft Prevention Act of 2013
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 781
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Mr. Sam Johnson of
			 Texas (for himself and Mr.
			 Doggett) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to prohibit
		  the inclusion of Social Security account numbers on Medicare
		  cards.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Identity Theft Prevention Act
			 of 2013.
		2.Prohibition of
			 inclusion of Social Security account numbers on Medicare cards
			(a)In
			 generalSection 205(c)(2)(C) of the Social Security Act (42
			 U.S.C. 405(c)(2)(C)) is amended—
				(1)by moving clause (x), as added by section
			 1414(a)(2) of the Patient Protection and Affordable Care Act, 6 ems to the
			 left;
				(2)by redesignating clause (x), as added by
			 section 2(a)(1) of the Social Security Number Protection Act of 2010, and
			 clause (xi) as clauses (xi) and (xii), respectively; and
				(3)by adding at the
			 end the following new clause:
					
						(xiii)The Secretary
				of Health and Human Services, in consultation with the Commissioner of Social
				Security, shall establish cost-effective procedures to ensure that a Social
				Security account number (or derivative thereof) is not displayed, coded, or
				embedded on the Medicare card issued to an individual who is entitled to
				benefits under part A of title XVIII or enrolled under part B of title XVIII
				and that any other identifier displayed on such card is not identifiable as a
				Social Security account number (or derivative
				thereof).
						.
				(b)ImplementationIn implementing clause (xiii) of section
			 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)), as added by
			 subsection (a)(3), the Secretary of Health and Human Services shall establish a
			 cost-effective process that involves the least amount of disruption to Medicare
			 beneficiaries and health care providers. The Secretary shall consider
			 implementing a process, similar to the process involving Railroad Retirement
			 Board beneficiaries, under which a Medicare beneficiary identifier which is not
			 a Social Security account number (or derivative thereof) is used external to
			 the Department of Health and Human Services and is convertible over to a Social
			 Security account number (or derivative thereof) for use internal to such
			 Department and the Social Security Administration.
			(c)Effective
			 date
				(1)In
			 generalClause (xiii) of
			 section 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)), as
			 added by subsection (a)(3), shall apply with respect to Medicare cards issued
			 on and after an effective date specified by the Secretary of Health and Human
			 Services, but in no case shall such effective date be later than the date that
			 is 3 years after the date of the enactment of this Act.
				(2)ReissuanceThe Secretary—
					(A)shall provide for
			 the reissuance of Medicare cards that comply with the requirements of such
			 clause not later than 3 years after the effective date specified by the
			 Secretary under paragraph (1); and
					(B)may permit an
			 individual to apply for the reissuance of a Medicare card that complies with
			 such requirements before the date of reissuance otherwise provided under
			 subparagraph (A) in such exceptional circumstances as the Secretary may
			 specify.
					
